Citation Nr: 1749756	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  04-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of lung cancer from October 1, 2003, to July 7, 2010.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the residuals of lung cancer, and assigned a 100 percent rating, effective from January 24, 2003, under Diagnostic Code (DC) 6819, which was reduced to a 10 percent rating, effective from October 1, 2003, under DC 6604. 

During the course of his appeal, the Veteran was afforded an RO hearing before a Decision Review Officer in August 2005.  The Veteran was also afforded a Travel Board hearing before a Veterans Law Judge in August 2006.  Transcripts of both hearings have been associated with the claims file.  The Veterans Law Judge who held the August 2006 hearing is no longer employed by the Board.  The Appellant was notified of this and offered the opportunity to have another hearing, which she declined.  

In April 2009, the Board denied the claim for an increased rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court granted a Joint Motion for Remand vacating the Board decision.

The Veteran died in March 2013.  The Veteran's surviving spouse filed a timely request to be substituted as the appellant in his place.  See 38 U.S.C. § 5121A (West 2014).


FINDING OF FACT

On August 3, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, that the Appellant died in July 2017.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


